Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 8 and 17
b.	Pending: 1-3, 5-11, 13-20
Claims 1, 5, 8 and 17 have been amended. Claims 4 and 12 have been cancelled. 

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, 14-15, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (US 20130279283).

Regarding independent claim 1, Seo discloses an integrated circuit (IC) memory device comprising (Figs. 1-21): 
an array of storage cells configured into multiple banks (Fig. 4 along with [0129] describes bank arrays 280a-280d), each bank including multiple segments (Fig. 4 shows multiple row lines in each bank, which are equivalent to segments); 
interface circuitry to receive per-segment values representing per-segment refresh rates ([0013]-[0015] describes generating plurality of first requests for a refresh command for a first group of memory cells to the memory controller at a first rate; and generating plural second requests for a refresh command for a second group of memory cells to the memory controller at a second rate), the per-segment values received from a memory controller disposed external to the IC memory device (Fig. 21 and [0220] describes that processor 1210 may include a memory controller 1211 for controlling operations of the memory module 1240. The memory controller 1211 included in the processor 1210 may be referred to as an integrated memory controller (IMC). A memory interface between the memory controller 1211 and the memory module 1240 may be implemented with a single channel including a plurality of signal lines, or may bay be implemented with multiple channels, to each of which at least one memory module 1240 may be coupled. Here memory controller is external to memory device 1240);
register storage (212; Fig. 4) to store per-segment values representing per-segment refresh rates ([0203] describes that mode register set may store a refresh rate of the entire memory device (e.g., chip or package) or may store plural refresh rates for corresponding portions of the memory device. For example, an eight bank memory device may store eight refresh rates, each for a corresponding one of the eight banks); and 
refresh logic to refresh each segment in accordance with the corresponding per-segment value (Fig. 4 and [0128] describes logic blocks 210, 297, 240 and 300. Together they form refresh logic).

Regarding claim 6, Seo discloses all the elements of claim 1 as above and further comprising temperature-compensated refresh circuitry to cooperate with the refresh logic to refresh each segment based on temperature ([0018] describes accessing a temperature sensor unit indicating a temperature of a memory device; and issuing a series of refresh requests to the memory controller at a rate responsive to temperature).

Regarding claim 7, Seo disclose all the elements of claim 6 as above and further the per-segment refresh rates represent multiplier values applied to a global temperature-based refresh rate determined by the temperature-compensated refresh circuitry ([0204] describes that in addition to the received temperature value, the memory controller 100 may also take into consideration information transmitted from the memory device regarding refresh rates of individual rows or groups of rows in scheduling refresh commands and relative timing thereof (e.g., in embodiments when the refresh request circuit 300 is part of the memory controller 300 and/or when the memory controller accesses the mode register of a memory device, the temperature value may act to generate a weighting value to increase or decrease the respective rates of refresh operations to be scheduled)).

Regarding independent claim 8, Seo discloses a method of operation in a memory device (Figs. 1-21), the method comprising: 
storing data in an array of storage cells including multiple banks (Fig. 4 along with [0129] describes bank arrays 280a-280d), each bank including multiple segments (Fig. 4 shows multiple row lines in each bank, which are equivalent to segments); 
receiving with interface circuitry, from a memory controller disposed external to the memory device (Fig. 21 and [0220] describes that processor 1210 may include a memory controller 1211 for controlling operations of the memory module 1240. The memory controller 1211 included in the processor 1210 may be referred to as an integrated memory controller (IMC). A memory interface between the memory controller 1211 and the memory module 1240 may be implemented with a single channel including a plurality of signal lines, or may bay be implemented with multiple channels, to each of which at least one memory module 1240 may be coupled. Here memory controller is external to memory device 1240), per-segment values representing per-segment refresh rates ([0013]-[0015] describes generating plurality of first requests for a refresh command for a first group of memory cells to the memory controller at a first rate; and generating plural second requests for a refresh command for a second group of memory cells to the memory controller at a second rate); 
loading the per-segment values in register storage ([0203] describes that mode register set may store a refresh rate of the entire memory device (e.g., chip or package) or may store plural refresh rates for corresponding portions of the memory device. For example, an eight bank memory device may store eight refresh rates, each for a corresponding one of the eight banks); and 
refreshing each segment in accordance with the corresponding per-segment value (Fig. 4 and [0128] describes logic blocks 210, 297, 240 and 300. Together they form refresh logic).

Regarding claim 14, Seo discloses all the elements of claim 8 as above and further generating temperature-based refresh rates to cooperate with the received per- segment values to refresh each segment based on temperature ([0018] describes accessing a temperature sensor unit indicating a temperature of a memory device; and issuing a series of refresh requests to the memory controller at a rate responsive to temperature).

Regarding claim 15, Seo discloses all the elements of claim 14 as above and further the per-segment refresh rates represent multiplier values applied to the temperature-based refresh parameters generated by the temperature-compensated refresh circuitry ([0204] describes that in addition to the received temperature value, the memory controller 100 may also take into consideration information transmitted from the memory device regarding refresh rates of individual rows or groups of rows in scheduling refresh commands and relative timing thereof (e.g., in embodiments when the refresh request circuit 300 is part of the memory controller 300 and/or when the memory controller accesses the mode register of a memory device, the temperature value may act to generate a weighting value to increase or decrease the respective rates of refresh operations to be scheduled)).

Regarding independent claim 17, Seo discloses an integrated circuit (IC) dynamic random access memory (DRAM) device (Figs. 1-21) comprising: 
an array of storage cells configured into multiple banks (Fig. 4 along with [0129] describes bank arrays 280a-280d), each bank including at least a first segment and a second segment (Fig. 4 shows multiple row lines in each bank, which are equivalent to segments); 
an interface to receive a first value representing a first refresh rate for refreshing the first segment, the interface to receive a second value representing a second refresh rate for refreshing the second segment ([0013]-[0015] describes generating plurality of first requests for a refresh command for a first group of memory cells to the memory controller at a first rate; and generating plural second requests for a refresh command for a second group of memory cells to the memory controller at a second rate), the first value and the second value received from a memory controller disposed external to the IC DRAM device (Fig. 21 and [0220] describes that processor 1210 may include a memory controller 1211 for controlling operations of the memory module 1240. The memory controller 1211 included in the processor 1210 may be referred to as an integrated memory controller (IMC). A memory interface between the memory controller 1211 and the memory module 1240 may be implemented with a single channel including a plurality of signal lines, or may bay be implemented with multiple channels, to each of which at least one memory module 1240 may be coupled. Here memory controller is external to memory device 1240);
a mode register (212; Fig. 4) to store the first value and the second value ([0203] describes that mode register set may store a refresh rate of the entire memory device (e.g., chip or package) or may store plural refresh rates for corresponding portions of the memory device. For example, an eight bank memory device may store eight refresh rates, each for a corresponding one of the eight banks); and
refresh logic to refresh the first segment and the second segment in accordance with the corresponding first value and second value (Fig. 4 and [0128] describes logic blocks 210, 297, 240 and 300. Together they form refresh logic).
Regarding claim 18, Seo discloses all the elements of claim 17 as above and further the first and second values are free to be different from one another ([0013] describes the second rate being different than the first rate).

Regarding claim 20, Seo discloses all the elements of claim 17 as above and further temperature-compensated refresh circuitry to cooperate with the refresh logic to refresh each segment based on temperature ([0018] describes accessing a temperature sensor unit indicating a temperature of a memory device; and issuing a series of refresh requests to the memory controller at a rate responsive to temperature); and 
wherein each of the first and second refresh rates represent multiplier values applied to a global temperature-based refresh rate determined by the temperature- compensated refresh circuitry ([0204] describes that in addition to the received temperature value, the memory controller 100 may also take into consideration information transmitted from the memory device regarding refresh rates of individual rows or groups of rows in scheduling refresh commands and relative timing thereof (e.g., in embodiments when the refresh request circuit 300 is part of the memory controller 300 and/or when the memory controller accesses the mode register of a memory device, the temperature value may act to generate a weighting value to increase or decrease the respective rates of refresh operations to be scheduled)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5, 9-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 20130279283) in view of Pawlowski (US 20080092016).

Regarding claim 2, Seo discloses all the elements of claim 1 as above and through Pawlowski further the refresh logic refreshes each segment during self-refresh operations ([0029], [0074] describes self-refresh operation).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Pawlowski to Seo such that the refresh logic refreshes each segment during self-refresh operations in order to provide method and system for operating a memory system in a low power mode while allowing frequently accessed data to be quickly accessed as taught by Pawlowski ([0001]).

Regarding claim 3, Seo and Pawlowski together disclose all the elements of claim 1 as above and through Pawlowski further the array of storage cells comprise dynamic random access memory (DRAM) storage cells (Fig. 1 and [0018]).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Pawlowski to Seo such that the array of storage cells comprise dynamic random access memory (DRAM) storage cells in order to provide method and system for operating a memory system in a low power mode while allowing frequently accessed data to be quickly accessed as taught by Pawlowski ([0001]).

Regarding claim 5, Seo and Pawlowski together disclose all the elements of claim 3 as above and further the per-segment refresh rates represent refresh rates with reference to a nominal refresh rate (this is an obvious design choice).
Regarding claim 9, Seo discloses all the elements of claim 8 as above and through Pawlowski further the refreshing comprises: refreshing each segment during a self-refresh operation ([0029], [0074] describes self-refresh operation).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Pawlowski to Seo such that the refresh logic refreshes each segment during self-refresh operations in order to provide method and system for operating a memory system in a low power mode while allowing frequently accessed data to be quickly accessed as taught by Pawlowski ([0001]).

Regarding claim 10, Seo discloses all the elements of claim 8 as above and through Pawlowski further the refreshing comprises: refreshing each segment during an auto-refresh operation ([0074] describes although the reduced power refresh mode has been described in the context of a self-refresh reduced power mode, it will be understood that it may also be used in other refresh modes. Other variations will also be apparent to one skilled in the art. Accordingly, the invention is not limited except as by the appended claims).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Pawlowski to Seo such that the refreshing comprises: refreshing each segment during an auto-refresh operation in order to provide method and system for operating a memory system in a low power mode while allowing frequently accessed data to be quickly accessed as taught by Pawlowski ([0001]).

Regarding claim 11, Seo discloses all the elements of claim 8 as above and through Pawlowski further the storing data is carried out in accordance with a dynamic random access memory (DRAM) protocol (Fig. 1 and [0018]).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Pawlowski to Seo such that the storing data is carried out in accordance with a dynamic random access memory (DRAM) protocol in order to provide method and system for operating a memory system in a low power mode while allowing frequently accessed data to be quickly accessed as taught by Pawlowski ([0001]).

Regarding claim 13, Seo discloses all the elements of claim 8 as above and further the per-segment refresh rates represent refresh rates with reference to a nominal rate (this is an obvious design choice).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 20130279283) in view of (KR 102145401 B1).

Regarding claim 16, Seo discloses all the elements of claim 15 as above and through Korean reference further loading the per-segment values in register storage comprises: transferring the per-segment values to the register storage in response to a mode register write (MRW) command (Claim 19 recites: In response to the first memory command being a mode register write command for the first mode register, performing a mode register write operation to the first mode register address-a mode register write operation to the first mode register address The performing step comprises: transferring at least one first data associated with a mode register write command for the first mode register into the at least one first register when the fifth register is a first write selection value, the fifth register Writing to the at least one second register when is a second write selection value).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Korean reference to Seo such that loading the per-segment values in register storage comprises: transferring the per-segment values to the register storage in response to a mode register write (MRW) command in order to provide method and apparatus for recording and storing parameter codes for operating parameters and for selecting between parameter codes to set operating conditions for a memory as taught by Korean reference (Abstract).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 20130279283) in view of Akiba et al. (US 20030043680).

Regarding claim 19, Seo discloses all the elements of claim 17 as above but does not disclose each of the first and second refresh rates represent absolute refresh rates.
However Akiba teaches each of the first and second refresh rates represent absolute refresh rates (claim 15 describes that absolute value of the rate of change in refresh cycle with respect to a change in temperature is set as a first value in a first temperature range, and absolute value of the rate of change in refresh cycle with respect to a change in temperature is set as a second value in a second temperature range).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Akiba to Seo such that each of the first and second refresh rates represent absolute refresh rates in order to provide a function capable of externally controlling timing for the refresh operation as taught by Akiba ([0010]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
 http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        7/12/2022